DETAILED ACTION
This is a first action on the merits. Claims 1-21 are pending. Claims dated 01/06/2021 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted between the dates of 04/19/2021 through 10/12/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informality in lines 1-2: “wherein generating a functional predictive map comprises…”. Since antecedent basis for the limitation “functional predictive map” exists in claim 11, and claim 12 is dependent on claim 11, Examiner suggests said informality be corrected as “wherein generating [[a]] the functional predictive map further comprises…”. Appropriate correction is required.

Claim 13 is objected to because of the following informality in lines 1-2: “wherein controlling a controllable subsystem comprises…”. Since antecedent basis for the limitation “controllable subsystem” exists in claim 11, and claim 13 is dependent on claim 11, Examiner suggests said informality be corrected as “wherein controlling [[a]] the controllable subsystem further comprises…”. Appropriate correction is required.

Claim 14 is objected to because of the following informality in lines 1-2: “wherein generating a functional predictive map comprises…”. Since antecedent basis for the limitation “functional predictive map” exists in claim 11, and claim 14 is dependent on claim 11, Examiner suggests said informality be corrected as “wherein generating [[a]] the functional predictive map further comprises…”. Appropriate correction is required.


Claim 15 is objected to because of the following informality in lines 1-2: “wherein controlling a controllable subsystem comprises…”. Since antecedent basis for the limitation “controllable subsystem” exists in claim 11, and claim 15 is dependent on claim 14 which is dependent on claim 11, Examiner suggests said informality be corrected as “wherein controlling [[a]] the controllable subsystem further comprises…”. Appropriate correction is required.

Claim 16 is objected to because of the following informality in lines 1-2: “wherein generating a functional predictive map comprises…”. Since antecedent basis for the limitation “functional predictive map” exists in claim 11, and claim 16 is dependent on claim 11, Examiner suggests said informality be corrected as “wherein generating [[a]] the functional predictive map further comprises…”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“predictive map generator” in at least claim 1
 “predictive biomass map generator” in at least claim 2
“predictive machine speed map generator” in at least claim 4 
“predictive model generator” in at least claim 8
“feed rate controller” in at least claim 3
“settings controller” in at least claim 5
“operator interface controller” in at least claim 9

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the above claim limitations will be treated as control unit(s) – [0202] the processors […] facilitate the functionality of the other components or items in those systems; [0209] It will also be noted that the elements of FIG. 2, or portions thereof, may be disposed on a wide variety of different devices. One or more of those devices may include an on-board computer, an electronic control unit, a display unit, a server, a desktop computer, a laptop computer, a tablet computer, or other mobile device, such as a palm top computer, a cell phone, a smart phone, a multimedia player, a personal digital assistant, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, line 3 of claim 2 recites the limitation "the functional predictive biomass map". There is insufficient antecedent basis for this limitation in the claim. As claim 2 is dependent on claim 1, it is not clear to the Examiner if said map is referring to and/or is an additional component of “the functional predictive agricultural map” as recited in claim 1 or if said limitation should instead state “[[the]] a functional predictive biomass map". For examination purposes, the Examiner has interpreted the limitation as “[[the]] a functional predictive biomass map". 
Claim 3 is similarly rejected, because of at least its dependency on rejected claim 2.

Regarding claim 8, line 4 of claim 8 recites the limitation "the prior information map". There is insufficient antecedent basis for this limitation in the claim. The limitation “the prior information map” is also recited in line 3 of claim 11. However, claim 8 is only dependent on claim 1. It is not clear to the Examiner if said limitation is referring to and/or is an additional component of “the information map” or “the functional predictive agricultural map” as recited in claim 1, or if the claim should be a limitation that is dependent on claim 11 instead of claim 1. For examination purposes the Examiner has interpreted “the prior information map” in claim 8 refers to “the information map” as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 5995895 A), in view of Picon Ruiz et al. (US 20220327815 A1) and herein after will be referred to as Watt and Ruiz respectively.

Regarding claim 1, Watt teaches an agricultural work machine comprising (Fig. 1 agricultural harvesting machine 10): 
a communication system that receives an information map that includes values of a weed characteristic corresponding to different geographic locations in a field (col 8 ln.58-61 Referring to FIG. 2, vehicle 10 is equipped with a Site-specific core System 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data; col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15); 
Under broadest reasonable interpretation, in Watt, Examiner interprets “weed infestation data” is a weed characteristic value.
a geographic position sensor that detects a geographic location of the agricultural work machine 
(col 9 ln.60-65 DPU 82 also communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128; also supported particularly by Figs.1-2; abstract; col 6 ln.50-60); 
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the
geographic location (col 10 ln.22-37 When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, Sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled; also supported particularly by figs. 1-2, abstract, col 6 ln.50-60)
a predictive map generator that generates a functional predictive agricultural map of the field (Fig. 3 anticipated yield and moisture content; Fig. 4 geo-referenced map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 18 ln.4-46)
that maps predictive control values to the different geographic locations in the field Fig. 15 determine current vehicle position step 924; generate calibration signal by comparing actual condition with anticipated condition step 928, calibrate anticipated condition using calibration signal step 930, and generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15); 
a controllable subsystem (col 3 ln.23-31 A vehicle which can be equipped with various digital control systems is an agricultural harvesting vehicle (e.g., a combine or cotton harvester). Such vehicles can be equipped with control systems for controlling vehicle or engine speed, transmission ratio, and settings for various crop processors (e.g., rotor speed, concave clearance, sieve openings, and cleaning fan speed); also supported particularly by Figs. 1-4, 7, 9, 12, 14-15, col 8 ln.57-col 9 ln.40; col 17 ln.3-col 18 ln.15); 
and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map (Fig. 15 predict anticipated condition using at least current position and geo-referenced map step 926, generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15).
Watt does not explicitly teach: a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map.
However, in the same field of endeavor, Ruiz teaches a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map (Fig. 2 predicting the presence of one or more weed species present in the respective tile step 1300, outputting a corresponding feature map step 1400 […] combining the generated masks into a final image step 1800; [0143] FIG. 8 illustrates the control protocol for the smart sprayer system to control weeds, diseases or insects via a chemical control mechanism; [0144] In the context of the present invention, such images are analyzed using the method of the present invention. In a third step 244, parameters are derived from such analysis to derive and/or output control signals for the tank and nozzle valves. For example, if specific weeds are identified using the method of the present invention, control signals for the tank and nozzle valves in order to spray or apply or to prepare for spraying or applying specific herbicides or crop protection agents targeting the identified weeds are derived and/or outputted. In a fourth step 246, such control signals are provided to the respective tank and/or nozzle valves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the predictive map generator as taught by Watt to incorporate the teachings of Ruiz to include a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map, for the motivation of aiding in treatment mechanism(s) depending on the outcome of the weed identification (Ruiz [0128]). 

Regarding claim 2, Watt, as modified (see rejection of claim 1) teaches the agricultural work machine of claim 1.
Watt also teaches wherein the predictive map generator comprises: a predictive biomass map generator that generates the functional predictive biomass map that maps predictive biomass of material to the different geographic locations in the field (Fig. 3 maps anticipated yield to different geographic locations in the field; Fig. 4 functional predictive agricultural map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 3 ln.40-42, col 18 ln.4-46).
Examiner interprets that the term “yield” or “total crop mass flow” (Watt col 3 ln.42) teaches on the limitation “biomass” because it is well known in the art that a well-known total crop mass is a well-known biomass.

Regarding claim 3, Watt, as modified, teaches the agricultural work machine of claim 2.
Watt also teaches wherein the control system comprises: a feed rate controller 
that generates a feed rate control signal (col 13 ln.64-67 FIG. 8 shows a control system for controlling the settings of four crop processors on vehicle 10. The first setting is rotor speed. Rotor 26 receives a shaft 302 driven by a motor 304 at a rotation speed set by signals 306 from a drive circuit 308; col 7 ln. 58-col 8 ln.5 The severed material is fed by a feeder 20 to an axial threshing and separating assembly 22 which includes a generally cylindrical casing 24 and a rotor 26 rotatably mounted therein. A front-mounted impeller 28 on rotor 26 drives the crop material rearwardly, and the material is impelled rearwardly in a helical direction about rotor 26 as rotor 26 rotates and cooperates with spiral vanes 30 located on an upper surface of casing 24),
based on the detected geographic location and the functional predictive biomass map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine (col 14 ln.35-38 Thus, control circuit 310 controls crop processor settings such as rotor speed, concave clearance, sieve openings, and cleaning fan speed based upon inputs including anticipated conditions; Fig. 15 anticipated condition is at least based on current vehicle position 924).

Regarding claim 4, Watt, as modified, teaches the agricultural work machine of claim 1.
Watt also teaches wherein the predictive map generator comprises: a predictive machine speed map generator that generates a functional predictive machine speed map that maps predictive machine speed values to the different geographic locations in the field (Fig. 15 generate control signal as a function of anticipated condition step 932; col 5 ln.14-16 The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal; col 18 ln.25-42 Referring back to FIG. 4, anticipated yield along the course of travel of vehicle 10 has increased quickly from below 25 bu/acre to between 100 and 124 bu/acre at the current position of implement 18 and for a distance along the expected course of travel shown by arrow 162. Sensed yield data is stale and corresponds to crop that was cut 5 or 10 seconds earlier (e.g., 20 bu/acre) […] By predicting anticipated yield data (e.g., 110 bu/acre) control circuits 230 and 310 accommodate the increased yield of crop being harvested by slowing the vehicle to shift power to the crop processors, and by adjusting the crop processors settings to accommodate heavier yields. Conversely, if anticipated yield is lower than sensed yield, vehicle speed and the crop processor settings are adjusted to accommodate the decreased yields).

Regarding claim 5, Watt, as modified, teaches the agricultural work machine of claim 4.
Watt also teaches wherein the control system comprises: a settings controller that generates a speed control signal, based on the detected geographic location and the functional predictive machine speed map, and controls the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine (Fig. 15 apply control signal to a vehicle system step 934; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15, col 8 ln.57-col 12 ln.67).

Regarding claim 6, Watt, as modified, teaches the agricultural work machine of claim 1.
Watt also teaches wherein the predictive map generator comprises: a predictive operator command map generator that generates a functional predictive operator command map that maps predictive operator commands to the different geographic locations in the field (col. 13 ln.27-31 The control systems use algorithms similar to conventional control algorithms for such vehicle systems, with the anticipated conditions being additional control inputs used to adjust or override the control signals under conditions such as those described below; col. 14 ln.53-col. 15 ln.7 Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444. […] Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions).

Regarding claim 7, Watt, as modified, teaches the agricultural work machine of claim 6.
Watt also teaches wherein the control system comprises: a settings controller that generates an operator command control signal indicative of an operator command, based on the detected geographic location and the functional predictive operator command map, and controls the controllable subsystem based on the operator command control signal to execute the operator command (col. 5 ln. 15-55- In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal; col. 14 ln.53-col. 15 ln.7 Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444. […] Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions).

Regarding claim 11, Watt teaches a computer implemented method of controlling an agricultural work machine comprising (Fig. 1 agricultural harvesting machine 10; Fig. 2 DPU 82): 
obtaining a prior information map that includes values of a weed characteristic corresponding to different geographic locations in a field (col 8 ln.58-61 Referring to FIG. 2, vehicle 10 is equipped with a Site-specific core System 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data; col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15); 
Under broadest reasonable interpretation, in Watt, Examiner interprets “weed infestation data” is a weed characteristic value.
detecting a geographic location of the agricultural work machine (col 9 ln.60-65 DPU 82 also 
communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128; also supported particularly by Figs.1-2; abstract; col 6 ln.50-60); 
detecting, with an in-situ sensor, a value of an agricultural characteristic corresponding to the
geographic location (col 10 ln.22-37 When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, Sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled; also supported particularly by figs. 1-2, abstract, col 6 ln.50-60)
generating a functional predictive agricultural map of the field (Fig. 3 anticipated yield and moisture content; Fig. 4 geo-referenced map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 18 ln.4-46)
that maps predictive control values to the different geographic locations in the field Fig. 15 determine current vehicle position step 924; generate calibration signal by comparing actual condition with anticipated condition step 928, calibrate anticipated condition using calibration signal step 930, and generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15); 
controlling a controllable subsystem (col 3 ln.23-31 A vehicle which can be equipped with various digital control systems is an agricultural harvesting vehicle (e.g., a combine or cotton harvester). Such vehicles can be equipped with control systems for controlling vehicle or engine speed, transmission ratio, and settings for various crop processors (e.g., rotor speed, concave clearance, sieve openings, and cleaning fan speed); also supported particularly by Figs. 1-4, 7, 9, 12, 14-15, col 8 ln.57-col 9 ln.40; col 17 ln.3-col 18 ln.15); 
based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map (Fig. 15 predict anticipated condition using at least current position and geo-referenced map step 926, generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15).
Watt does not explicitly teach: generating a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map.
However, in the same field of endeavor, Ruiz teaches generating a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map (Fig. 2 predicting the presence of one or more weed species present in the respective tile step 1300, outputting a corresponding feature map step 1400 […] combining the generated masks into a final image step 1800; [0143] FIG. 8 illustrates the control protocol for the smart sprayer system to control weeds, diseases or insects via a chemical control mechanism; [0144] In the context of the present invention, such images are analyzed using the method of the present invention. In a third step 244, parameters are derived from such analysis to derive and/or output control signals for the tank and nozzle valves. For example, if specific weeds are identified using the method of the present invention, control signals for the tank and nozzle valves in order to spray or apply or to prepare for spraying or applying specific herbicides or crop protection agents targeting the identified weeds are derived and/or outputted. In a fourth step 246, such control signals are provided to the respective tank and/or nozzle valves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify generating a functional predictive agricultural map of the field as taught by Watt to incorporate the teachings of Ruiz to include generating a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map, for the motivation of aiding in treatment mechanism(s) depending on the outcome of the weed identification (Ruiz [0128]). 


Regarding claim 12, Watt, as modified (see rejection of claim 11) teaches the computer implemented method of claim 11.
Watt also teaches wherein generating a functional predictive map comprises: generating a functional predictive biomass map that maps predictive biomass of material to the different geographic locations in the field (Fig. 3 maps anticipated yield to different geographic locations in the field; Fig. 4 functional predictive agricultural map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 3 ln.40-42, col 18 ln.4-46).
Examiner interprets that the term “yield” or “total crop mass flow” (Watt col 3 ln.42) teaches on the limitation “biomass” because it is well known in the art that a well-known total crop mass is a well-known biomass.

Regarding claim 13, Watt, as modified, teaches the computer implemented method of claim 12.
Watt also teaches wherein controlling a controllable subsystem comprises: 
generating a feed rate control signal (col 13 ln.64-67 FIG. 8 shows a control system for controlling the settings of four crop processors on vehicle 10. The first setting is rotor speed. Rotor 26 receives a shaft 302 driven by a motor 304 at a rotation speed set by signals 306 from a drive circuit 308; col 7 ln. 58-col 8 ln.5 The severed material is fed by a feeder 20 to an axial threshing and separating assembly 22 which includes a generally cylindrical casing 24 and a rotor 26 rotatably mounted therein. A front-mounted impeller 28 on rotor 26 drives the crop material rearwardly, and the material is impelled rearwardly in a helical direction about rotor 26 as rotor 26 rotates and cooperates with spiral vanes 30 located on an upper surface of casing 24),
based on the detected geographic location and the functional predictive biomass map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine (col 14 ln. 35-38 Thus, control circuit 310 controls crop processor settings such as rotor speed, concave clearance, sieve openings, and cleaning fan speed based upon inputs including anticipated conditions; Fig. 15 anticipated condition is at least based on current vehicle position 924).

Regarding claim 14, Watt, as modified, teaches the computer implemented method of claim 11.
Watt also teaches wherein generating a functional predictive map comprises: generating a functional predictive machine speed map that maps predictive machine speed values to the different geographic locations in the field (Fig. 15 generate control signal as a function of anticipated condition step 932; col 5 ln.14-16 The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal; col 18 ln.25-42 Referring back to FIG. 4, anticipated yield along the course of travel of vehicle 10 has increased quickly from below 25 bu/acre to between 100 and 124 bu/acre at the current position of implement 18 and for a distance along the expected course of travel shown by arrow 162. Sensed yield data is stale and corresponds to crop that was cut 5 or 10 seconds earlier (e.g., 20 bu/acre) […] By predicting anticipated yield data (e.g., 110 bu/acre) control circuits 230 and 310 accommodate the increased yield of crop being harvested by slowing the vehicle to shift power to the crop processors, and by adjusting the crop processors settings to accommodate heavier yields. Conversely, if anticipated yield is lower than sensed yield, vehicle speed and the crop processor settings are adjusted to accommodate the decreased yields).

Regarding claim 15, Watt, as modified, teaches the computer implemented method of claim 14.
Watt also teaches wherein controlling a controllable subsystem comprises: generating a speed control signal, based on the detected geographic location and the functional predictive machine speed map, and controlling the controllable subsystem based on the speed control signal to control a speed of the agricultural work machine (Fig. 15 apply control signal to a vehicle system step 934; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15, col 8 ln.57-col 12 ln.67).

Regarding claim 16, Watt, as modified, teaches the computer implemented method of claim 11.
Watt also teaches wherein generating a predictive map generator comprises: generating a functional predictive operator command map that maps predictive operator commands to the different geographic locations in the field (col. 13 ln.27-31 The control systems use algorithms similar to conventional control algorithms for such vehicle systems, with the anticipated conditions being additional control inputs used to adjust or override the control signals under conditions such as those described below; col. 14 ln.53-col. 15 ln.7 Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444. […] Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions).

Regarding claim 17, Watt, as modified, teaches the computer implemented method of claim 16.
Watt also teaches wherein controlling the controllable subsystem comprises: generating an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map; and controlling the controllable subsystem based on the operator command control signal to execute the operator command (col. 5 ln. 15-55- In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal; col. 14 ln.53-col. 15 ln.7 Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444. […] Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions).

Regarding claim 21, Watt teaches an agricultural system comprising (Fig. 1 agricultural harvesting machine 10): 
a communication system that receives an information map that includes values of a weed characteristic corresponding to different geographic locations in a field (col 8 ln.58-61 Referring to FIG. 2, vehicle 10 is equipped with a Site-specific core System 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data; col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15); 
Under broadest reasonable interpretation, in Watt, Examiner interprets “weed infestation data” is a weed characteristic value.
a geographic position sensor that detects a geographic location of the agricultural work machine 
(col 9 ln.60-65 DPU 82 also communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128; also supported particularly by Figs.1-2; abstract; col 6 ln.50-60); 
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the
geographic location (col 10 ln.22-37 When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, Sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled; also supported particularly by figs. 1-2, abstract, col 6 ln.50-60)
a predictive map generator that generates a functional predictive agricultural map of the field (Fig. 3 anticipated yield and moisture content; Fig. 4 geo-referenced map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 18 ln.4-46)
that maps predictive control values to the different geographic locations in the field Fig. 15 determine current vehicle position step 924; generate calibration signal by comparing actual condition with anticipated condition step 928, calibrate anticipated condition using calibration signal step 930, and generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15); 
a controllable subsystem (col 3 ln.23-31 A vehicle which can be equipped with various digital control systems is an agricultural harvesting vehicle (e.g., a combine or cotton harvester). Such vehicles can be equipped with control systems for controlling vehicle or engine speed, transmission ratio, and settings for various crop processors (e.g., rotor speed, concave clearance, sieve openings, and cleaning fan speed); also supported particularly by Figs. 1-4, 7, 9, 12, 14-15, col 8 ln.57-col 9 ln.40; col 17 ln.3-col 18 ln.15); 
and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map (Fig. 15 predict anticipated condition using at least current position and geo-referenced map step 926, generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15).
Watt does not explicitly teach: a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map.
However, in the same field of endeavor, Ruiz teaches a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map (Fig. 2 predicting the presence of one or more weed species present in the respective tile step 1300, outputting a corresponding feature map step 1400 […] combining the generated masks into a final image step 1800; [0143] FIG. 8 illustrates the control protocol for the smart sprayer system to control weeds, diseases or insects via a chemical control mechanism; [0144] In the context of the present invention, such images are analyzed using the method of the present invention. In a third step 244, parameters are derived from such analysis to derive and/or output control signals for the tank and nozzle valves. For example, if specific weeds are identified using the method of the present invention, control signals for the tank and nozzle valves in order to spray or apply or to prepare for spraying or applying specific herbicides or crop protection agents targeting the identified weeds are derived and/or outputted. In a fourth step 246, such control signals are provided to the respective tank and/or nozzle valves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the predictive map generator as taught by Watt to incorporate the teachings of Ruiz to include a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map, for the motivation of aiding in treatment mechanism(s) depending on the outcome of the weed identification (Ruiz [0128]). 


Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watt, in view of Ruiz, in further view of Javault et al. (US 20210149406 A1), and herein after will be referred to as Javault.

Regarding claim 8, Watt, as modified, teaches the agricultural work machine of claim 1.
Watt also teaches and further comprising: a predictive model generator that generates a predictive agricultural model (Fig. 3 maps anticipated yield to different geographic locations in the field; Fig. 4 functional predictive agricultural map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 3 ln.40-42, col 18 ln.4-46).
Watt, as modified, does not explicitly teach a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location.
However, in the same field of endeavor, Javault teaches a predictive model generator ([0168] processor) that generates a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the weed characteristic (Fig. 3 initial value of the weed density) and the agricultural characteristic (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction)
based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the predicted agricultural model as taught by Watt, as modified, to incorporate the teachings of Javault to include a predictive model generator that generates a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location., for the added benefit of improved prediction of the state of the individual plants in the agricultural field (Javault [0103]), and by extension “thereby enabling the system to automatically adjust future agricultural operations on a plant-specific basis and to recommend deployment of the autonomous vehicle to perform selected agricultural operations based on the predicted future state of target plants in the agricultural field” (Javault [0106]).
Watt also teaches wherein the predictive map generator generates the functional predictive agricultural map based on the values of the weed characteristic in the prior information map and based on the predictive agricultural model (col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15).

Regarding claim 18, Watt, as modified, teaches the computer implemented method of claim 11.
Watt also teaches and further comprising: generating a predictive agricultural model (Fig. 3 maps anticipated yield to different geographic locations in the field; Fig. 4 functional predictive agricultural map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 3 ln.40-42, col 18 ln.4-46).
Watt, as modified, does not explicitly teach a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location.
However, in the same field of endeavor, Javault teaches generating a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the weed characteristic (Fig. 3 initial value of the weed density) and the agricultural characteristic (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction)
based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the predicted agricultural model as taught by Watt, as modified, to incorporate the teachings of Javault to include generating a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location., for the added benefit of improved prediction of the state of the individual plants in the agricultural field (Javault [0103]), and by extension “thereby enabling the system to automatically adjust future agricultural operations on a plant-specific basis and to recommend deployment of the autonomous vehicle to perform selected agricultural operations based on the predicted future state of target plants in the agricultural field” (Javault [0106]).
Watt also teaches wherein generating the functional predictive agricultural map comprises generating the functional predictive agricultural map based on the values of the weed characteristic in the prior information map and based on the predictive agricultural model (col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15).

Regarding claim 19, Watt teaches an agricultural work machine comprising (Fig. 1 agricultural harvesting machine 10): 
a communication system that receives an information map that includes values of a weed characteristic corresponding to different geographic locations in a field (col 8 ln.58-61 Referring to FIG. 2, vehicle 10 is equipped with a Site-specific core System 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data; col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15); 
Under broadest reasonable interpretation, in Watt, Examiner interprets “weed infestation data” is a weed characteristic value.
a geographic position sensor that detects a geographic location of the agricultural work machine 
(col 9 ln.60-65 DPU 82 also communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128; also supported particularly by Figs.1-2; abstract; col 6 ln.50-60); 
an in-situ sensor that detects a value of an agricultural characteristic corresponding to the
geographic location (col 10 ln.22-37 When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, Sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled; also supported particularly by figs. 1-2, abstract, col 6 ln.50-60)
a predictive model generator that generates a predictive agricultural model (Fig. 3 maps anticipated yield to different geographic locations in the field; Fig. 4 functional predictive agricultural map of the field; col 7 ln.47-50 FIG. 14 is a flow chart representing steps for generating predetermined geo-referenced maps of a field which include spatially-variable data indicative of anticipated crop conditions throughout the field; also particularly supported by col 3 ln.40-42, col 18 ln.4-46).
Watt, as modified, does not explicitly teach a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location.
However, in the same field of endeavor, Javault teaches a predictive model generator ([0168] processor) that generates a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the weed characteristic (Fig. 3 initial value of the weed density) and the agricultural characteristic (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction)
based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the predicted agricultural model as taught by Watt, as modified, to incorporate the teachings of Javault to include a predictive model generator that generates a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location., for the added benefit of improved prediction of the state of the individual plants in the agricultural field (Javault [0103]), and by extension “thereby enabling the system to automatically adjust future agricultural operations on a plant-specific basis and to recommend deployment of the autonomous vehicle to perform selected agricultural operations based on the predicted future state of target plants in the agricultural field” (Javault [0106]).
Watt also teaches wherein the predictive map generator generates the functional predictive agricultural map based on the values of the weed characteristic in the prior information map and based on the predictive agricultural model (col 10 ln.57-59 Referring to FIG. 3, DPU 82 is provided with at least one predetermined geo-referenced map or data layer 150 via memory card 90; col 17 ln.10-12 Such data can include anticipated yield, total crop-mass flow, moisture content and other crop data (e.g., insect or weed infestation, chemicals; also supported particularly by Figs. 1-4, 7, 9, 12, 14-15; col 8 ln.57-col 12 ln.40; col 17 ln.3-col 18 ln.15);
a controllable subsystem (col 3 ln.23-31 A vehicle which can be equipped with various digital control systems is an agricultural harvesting vehicle (e.g., a combine or cotton harvester). Such vehicles can be equipped with control systems for controlling vehicle or engine speed, transmission ratio, and settings for various crop processors (e.g., rotor speed, concave clearance, sieve openings, and cleaning fan speed); also supported particularly by Figs. 1-4, 7, 9, 12, 14-15, col 8 ln.57-col 9 ln.40; col 17 ln.3-col 18 ln.15); 
and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map (Fig. 15 predict anticipated condition using at least current position and geo-referenced map step 926, generate control signal as a function of anticipated condition step 932; also supported particularly by col 8 ln.57-col 12 ln.40; col 17 ln.3 – col.18 ln.15).
Watt does not explicitly teach: a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map.
However, in the same field of endeavor, Ruiz teaches a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map (Fig. 2 predicting the presence of one or more weed species present in the respective tile step 1300, outputting a corresponding feature map step 1400 […] combining the generated masks into a final image step 1800; [0143] FIG. 8 illustrates the control protocol for the smart sprayer system to control weeds, diseases or insects via a chemical control mechanism; [0144] In the context of the present invention, such images are analyzed using the method of the present invention. In a third step 244, parameters are derived from such analysis to derive and/or output control signals for the tank and nozzle valves. For example, if specific weeds are identified using the method of the present invention, control signals for the tank and nozzle valves in order to spray or apply or to prepare for spraying or applying specific herbicides or crop protection agents targeting the identified weeds are derived and/or outputted. In a fourth step 246, such control signals are provided to the respective tank and/or nozzle valves).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the predictive map generator as taught by Watt to incorporate the teachings of Ruiz to include a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the information map, for the motivation of aiding in treatment mechanism(s) depending on the outcome of the weed identification (Ruiz [0128]). 

Regarding claim 20, Watt, as modified, teaches the agricultural work machine of claim 19.
Watt also teaches wherein the control system comprises at least one of: a feed rate controller that generates a feed rate control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the feed rate control signal to control a feed rate of material through the agricultural work machine: a settings controller that generates a speed control signal based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the speed control signal to control a speed of' the agricultural work machine; and a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive agricultural map and controls the controllable subsystem based on the operator command control signal to execute the operator command (col 13 ln.64-67 FIG. 8 shows a control system for controlling the settings of four crop processors on vehicle 10. The first setting is rotor speed. Rotor 26 receives a shaft 302 driven by a motor 304 at a rotation speed set by signals 306 from a drive circuit 308; col 7 ln. 58-col 8 ln.5 The severed material is fed by a feeder 20 to an axial threshing and separating assembly 22 which includes a generally cylindrical casing 24 and a rotor 26 rotatably mounted therein. A front-mounted impeller 28 on rotor 26 drives the crop material rearwardly, and the material is impelled rearwardly in a helical direction about rotor 26 as rotor 26 rotates and cooperates with spiral vanes 30 located on an upper surface of casing 24; col 14 ln.35-38 Thus, control circuit 310 controls crop processor settings such as rotor speed, concave clearance, sieve openings, and cleaning fan speed based upon inputs including anticipated conditions; Fig. 15 anticipated condition is at least based on current vehicle position 924).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watt, in view of Ruiz, in further view of Knapp (US 20110270495 A1) and herein after will be referred to as Knapp.

Regarding claim 9, Watt, as modified, teaches the agricultural work machine of claim 1.
Watt also teaches wherein the control system further comprises: an operator interface controller that generates a user interface map representation of the functional predictive agricultural map (col 9 ln.53-57 Display 112 is used, inter alia, to display the current configurations of assignable switches 106 and a map of a road or field. DPU 82, user interface 100 and display 112 are located in cab 62 to give easy access to user interface 100 and a substantially unobstructed view of display 112).
Watt, as modified, does not explicitly teach the user interface map representation comprising a field portion with a current location indicator indicating the geographic location of the agricultural work machine on the field portion and a weed characteristic symbol indicating a value of the at one or more geographic locations on the field portion.
However, Knapp teaches the user interface map representation comprising a field portion with a current location indicator indicating the geographic location of the agricultural work machine on the field portion ([0052] information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302) and those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the user interface map representation as taught by Watt, as modified, to incorporate the teachings of Knapp to include the user interface map representation comprising a field portion with a current location indicator indicating the geographic location of the agricultural work machine on the field portion, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “displaying location in a user interface”.
Watt, as modified, does not explicitly teach: the user interface map representation comprising a field portion with a weed characteristic symbol indicating a value of the at one or more geographic locations on the field portion.
However, Ruiz teaches the user interface map representation comprising a field portion with a weed characteristic symbol indicating a value of the at one or more geographic locations on the field portion ([0107] For example, computing device 950 may be used as a GUI frontend for a user to capture test input images and provide them to the computer device 900, and in turn, receive from the computer device, a segmented image indicating the location(s) of various weed plant and the respective species of the weed plants on the image. Thereby computing device 950 may also include the output device 50 of FIG. 1; [0043] In the example, triangles are used to represent crop plants of a particular species grown in the field. All other shapes represent weed plants of different weed species).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the user interface map representation as taught by Watt, as modified, to incorporate the teachings of Ruiz to include the user interface map representation comprising a field portion with a weed characteristic symbol indicating a value of the at one or more geographic locations on the field portion, for the motivation of aiding the user in identifying weeds and “treating the field based on the detected field conditions” (Ruiz [0128]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watt, in view of Ruiz, in view of Knapp, in further view of Barrick et al. (US 20200236836 A1) and herein after will be referred to as Barrick.

Regarding claim 10, Watt, as modified, teaches the agricultural work machine of claim 9.
Watt, as modified, does not explicitly teach wherein the operator interface controller generates the user interface map representation to include an interactive display portion that displays a sensed characteristic display indicative of the sensed agricultural characteristic, an interactive threshold display portion indicative of an action threshold, and an interactive action indicator indicative of a control action to be taken when the sensed agricultural characteristic satisfies the action threshold, the control system generating the control signal to control the controllable subsystem based on the control action.
However, Barrick teaches wherein the operator interface controller generates the user interface map representation to include an interactive display portion that displays a sensed characteristic display indicative of the sensed agricultural characteristic ([0028] More specifically, the user interface 116 may be configured to provide feedback (e.g., feedback associated with soil moisture content of the field) to the operator of the implement/vehicle 10/12. As such, the user interface 116 may include one or more feedback devices (not shown), such as display screens, speakers, warning lights, and/or the like, which are configured to provide feedback from the controller 108 to the operator.), 
an interactive threshold display portion indicative of an action threshold, and an interactive action indicator indicative of a control action to be taken when the sensed agricultural characteristic satisfies the action threshold, the control system generating the control signal to control the controllable subsystem based on the control action ([0028] The user interface 116 may, in turn, be communicatively coupled to the controller 108 via the communicative link 114 to permit the feedback to be transmitted from the controller 108 to the user interface 116. In addition, some embodiments of the user interface 116 may include one or more input devices (not shown), such as touchscreens, keypads, touchpads, knobs, buttons, sliders, switches, mice, microphones, and/or the like, which are configured to receive user inputs from the operator; [0042] For instance, the controller 108 may be configured to execute one or more algorithms stored within its memory 112 that generate the field map based on the determined soil moisture content values and the data received from the location sensor; [0043] the controller 108 may be configured to initiate adjustment of one or more operating parameter of the implement 10 based on the determined the soil moisture content values.– Examiner interprets the adjusting and not adjusting of the agricultural implement based on the soil moisture content is “an action threshold”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Watt, as modified, to incorporate the teachings of Barrick to include wherein the operator interface controller generates the user interface map representation to include an interactive display portion that displays a sensed characteristic display indicative of the sensed agricultural characteristic, an interactive threshold display portion indicative of an action threshold, and an interactive action indicator indicative of a control action to be taken when the sensed agricultural characteristic satisfies the action threshold, the control system generating the control signal to control the controllable subsystem based on the control action, for the motivation of having desired soil moisture levels in the field (Barrick [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner has reviewed the list of references cited by Examiner MOTT, ADAM in application 17/066,929, titled PREDICTIVE MAP GENERATION AND CONTROL SYSTEM. Although 17/066,929 is directed to values of a power characteristic rather than a weed characteristic, similar agricultural work machines are referenced.
The Examiner has reviewed the list of references cited by Examiner KAN, YURI in application 17/067,038, titled MAP GENERATION AND CONTROL SYSTEM. Although 17/067,038 is directed to values of a yield characteristic rather than a weed characteristic, similar agricultural work machines are referenced.
The Examiner has reviewed the list of references cited by Examiner HO, MATTHEW in application 17/067,183, titled PREDICTIVE SPEED MAP GENERATION AND CONTROL SYSTEM. Although 17/067,183 is directed to values of a speed characteristic rather than a weed characteristic, similar agricultural work machines are referenced.
The Examiner has reviewed the list of references cited by Examiner KHAN, HUSHMEEN in application 17/067,098, titled MACHINE CONTROL USING A PREDICTIVE MAP. Although 17/067,098 is directed to values of a cop moisture characteristic rather than a weed characteristic, similar agricultural work machines are referenced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662               

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662